DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s arguments page 10, regarding specification objections, have been fully considered and are persuasive.  The objections to the specification of February 9th, 2021 have been withdrawn.  
Applicant’s arguments, see applicant’s arguments page 11 and supplemental response of April 29th, 2021, regarding drawing objections, have been fully considered and are persuasive. The objections to the drawings of February 9th, 2021 have been withdrawn.  
Applicant’s arguments, see applicant’s arguments page 11, regarding 112(a) and 112(b) rejections, have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of February 9th, 2021 have been withdrawn.  
Allowable Subject Matter
Claim 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the claim has previously been indicated as allowable subject matter in the non-final rejection of February 9th, 2021, upon overcoming 112(a) and 112(b) rejections.  The 112(a) and 112(b) rejections have been overcome in the amended claims, and no additional references have been found by the examiner during an updated search, so the claim remain as allowable subject matter.
In regards to claims 10 and 16
In regards to claims 2-9, 11-15, and 17-20, these claims are dependent upon claims 1, 10, and 16, respectively, and therefore are allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/3/2021